DECISION
On July 7, 2016, the Court sentenced the Defendant to a commitment to the Montana State Prison for a period of ninety (90) months for the amended charge of Count I: Criminal Endangerment, a felony, in violation of §45-5-207(1), MCA. The Court ordered the sentence to run consecutively to that imposed upon the Defendant in State v. Richeson, Cause No. BDC 2001-383, Montana Eighth Judicial District Court, Cascade County.
The Defendant was not given credit for time served because he was on parole when the present offense occurred. This sentence is consecutive to BDC-2001-383 and any credit applies to that case.
On November 17, 2016, the Defendant’s Application for review of that *114sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
Done in open Court this 17th day of November, 2016.
DATED this 12th day of December, 2016.
The Defendant was present and was represented by Brent Getty of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. John Warner, Member.